Citation Nr: 0805070	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cardiac arrhythmias, 
including atrial fibrillation and tachycardia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO).

When the case was last before the Board in January 2007, it 
was remanded for additional development.


FINDING OF FACT

The veteran's current cardiac arrhythmias, including atrial 
fibrillation and tachycardia and are not etiologically 
related to service, nor is such disorder caused or 
chronically worsened by service-connected disability.


CONCLUSIONS OF LAW

1.  Cardiac arrhythmias, including atrial fibrillation and 
tachycardia, were not incurred in or aggravated by service, 
nor may they be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

2.  Cardiac arrhythmias, including atrial fibrillation and 
tachycardia, are not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a December 2002 letter (issued prior to the 
decision on appeal), and in letters dated in May 2006 and 
January 2007, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  The May 2006 
and January 2007 letters also advised the veteran of the 
evidence needed to establish a disability rating and 
effective date.  The claim was last readjudicated in October 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, in a February 
2007 correspondence, the veteran indicated that he had no 
other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, VA amended 38 C.F.R. § 3.310 to implement the holding 
in Allen.  This case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions; 
service treatment records; VA medical records; private 
medical records; VA examination reports, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran has claimed entitlement to service connection for 
cardiac arrhythmias, including atrial fibrillation and 
tachycardia, which he contends began in service.  On review 
of the evidence of record, the Board concludes that service 
connection for cardiac arrhythmias, including atrial 
fibrillation and tachycardia, is not warranted.  

The veteran's service treatment record from December 3, 1944, 
note that he complained of a rapid heart beat, chest pain, 
shortness or breath and exhaustion on slight exercise.  The 
veteran also indicated that he had fainted two weeks earlier.  
Physical examination revealed tachycardia with no other 
positive finding.  On December 7, 1944, the veteran was 
transferred to Fleet Hospital for further observation and 
disposition.  The diagnosis was combat fatigue.  A December 
22, 1944, service treatment record notes that the veteran's 
pulse was quite rapid at times, and that he had had dreams 
associated with water.  He revealed that he nearly drowned a 
few months prior.  EKG was negative.  It was noted that he 
was fit for duty.  There are no other complaints or findings 
regarding the veteran's cardiovascular system in the service 
treatment records.  Furthermore, the separation examination 
report shows a normal cardiovascular system, normal blood 
pressure, normal pulse, and a normal heart.  

The post-service medical evidence reflects that the veteran 
was diagnosed with tachycardia in 1983, which is more than 30 
years after he was discharged from active duty.    

The veteran has submitted a statement from his private family 
physician that the veteran had a history of supraventricular 
tachycardia which began in service.  It was noted that the 
physician had been treating the veteran since approximately 
1997.  The veteran also contends that his current condition 
is related to service, and his service records indicate he 
received field medical training.  

The Board has considered this evidence, but finds the 
opinions of the February 2005 and June 2007 VA examiner to be 
of greater probative weight.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  The VA examiner, 
the Chief of Cardiology at the VA Medical Center, reviewed 
the claims folder before rendering both the 2005 and 2007 
opinions, and examined the veteran before providing his 2007 
opinion.  He opined that the veteran's cardiac arrhythmias 
are not related to his military service.  The opinions are 
properly supported, and reflect consideration of the evidence 
of record.  

In this regard, on the 2007 examination report, the examiner 
noted the veteran's in-service problems, and noted that the 
post-service atrial fibrillation developed at a much later 
date.  He stated that the original arrhythmia was most likely 
a reentry tachycardia which was not precipitated by his 
combat experience, underlying cardiac disease, or emotional 
trauma following combat.  He further stated that the 
veteran's latter arrhythmia, atrial fibrillation, is 
unrelated to the earlier atrioventricular reentry 
tachycardia.  

The VA examiner is a specialist in the field of cardiology, 
his opinions are based on a review of the file, and he 
included rationales for the opinions; thus, they are entitled 
to substantially greater probative weight than the veteran's 
family physician's notation of the veteran's history and the 
veteran's statements as to the etiology of his current 
disorder.  

With respect to the contention that the veteran's cardiac 
arrhythmias, including atrial fibrillation and tachycardia, 
are related to his service-connected post-traumatic stress 
disorder (PTSD), the Board notes that in a July 2005 letter, 
a VA psychology intern and a VA psychologist stated that the 
veteran's PTSD causes him to experience symptoms of anxiety 
and panic, including rapid heartbeat, just as he experienced 
in service.  The letter does not, however, state that the 
veteran's cardiac arrhythmias, including atrial fibrillation 
and tachycardia, were caused or chronically worsened by his 
PTSD.  Moreover, the statement was made by a psychologist, 
and not a medical doctor.

On this point, the VA cardiologist also provided an opinion.  
The June 2007 VA examination report notes that the veteran's 
cardiac arrhythmias, including atrial fibrillation and 
tachycardia, are not related to his PTSD.  In fact, the VA 
cardiologist pointed out that the veteran has the most 
prevalent arrhythmia for his age group.  The VA cardiologist 
goes on to state that the veteran's atrial fibrillation has 
not been worsened by his PTSD.  Rather, his arrhythmia has 
been well controlled, leading to excellent cardiac health and 
function.  His cardiac examination at that time was noted to 
be totally normal, as was his most recent electrocardiogram.  
The Board finds this opinion to be of greater probative 
weight than that of the psychologist, based on the 
specialized experience of the examiner, the review of the 
claims file, the examination findings, and the rationale 
provided.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim for service connection.


ORDER

Entitlement to service connection for cardiac arrhythmias, 
including atrial fibrillation and tachycardia, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


